Citation Nr: 1544013	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that remand is appropriate for further evidentiary development, namely to obtain new VA examinations and opinions for the issues of service connection for a bilateral hearing loss disability, tinnitus, and asbestosis.

The Veteran was afforded a VA examination in August 2010 for his hearing loss disability and tinnitus.  The examiner indicated on the report that the Maryland CNC scores were "[t]oo unreliable to score" and only puretone threshold evaluations were provided.  The Veteran demonstrated a VA hearing loss disability pursuant to VA regulations.  He was diagnosed with "mixed" type hearing loss in both ears.  The examiner rendered a negative nexus opinion, relying mostly on the absence of evidence in the service medical records, i.e., no hearing loss/tinnitus diagnoses or complaints during service and for years after military separation.  He also indicated that the effects of presbycusis cannot be ruled out.  The Board notes that the examiner did not have the benefit of the Veteran's testimony discussing his lanced left eardrum and the five day hospitalization in service.  In any event, the examiner should provide well-reasoned supporting rationale that takes into account the Veteran's symptomatology.  

The Veteran also underwent a respiratory examination in August 2010.  Upon examination, the examiner found that the Veteran's pulmonary findings were normal; chest X-rays were taken and the examiner noted that it was "[u]nremarkable chest with no radiographic evidence of asbestos exposure complex."  This examiner discussed the Veteran's history, including his previous diagnosis of mild asbestosis by his private physician in August 2000.  In response to that diagnosis, this examiner stated that no pleural plaques were seen on the CT chest scan in August 2000, and with the normal plain chest X-ray upon examination in August 2010, and with no pleural biopsy, he did not think that it has been proven that the Veteran has asbestosis.  He stated that opining as to whether the Veteran's asbestosis was due to his asbestos exposure in service or during his post-service employment with Duke Power Company was a matter of pure speculation.  Given the conflicting medical diagnoses of asbestosis on the record and given the speculative opinion provided, the Board finds that a new examination and opinion is warranted.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, new examinations and opinions are ordered herein.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an audiologist for his hearing loss disability and tinnitus.  The examiner is to review the claims file take a full and complete history of the Veteran's hearing loss and tinnitus, and must consider the Veteran's reports of his symptomatology.  

Exposure to hazardous noise or acoustic trauma in this case has been established as the in-service injury.  Specifically, for 3 years, each day during active duty, the Veteran was exposed to loud and excessive noise as a boiler tender on the USS Antietam and as a fireman on an aircraft carrier.  Post service, he did not have significant occupational noise exposure.  

The examiner is to opine:
  
(i) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability began during service, is due to an event or injury during service, to include acoustic trauma sustained in service, or is otherwise etiologically related to active duty?  

(ii) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus began during service, is due to an event or injury during service, to include acoustic trauma sustained in service, or is otherwise etiologically related to active duty?  

The examiner should specifically consider and discuss the fact that the Veteran was treated for otitis externa for 5 days in February 1961 (outpatient) during active duty; service treatment records show that his infection had not improved, thus he was admitted for further treatment.  The Veteran testified that his left eardrum was "lance[d]" because the swelling in his left ear was so severe (see 2015 Bd. Hrg. Tr. at 4).  

In rendering the opinions, the examiner should articulate the reasoning for his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.

2.  Schedule the Veteran for a VA examination with a pulmonology specialist to determine the etiology of his asbestosis.  The examiner is to review the claims file take a full and complete history of the Veteran's asbestosis, and must consider the Veteran's reports of his symptomatology.

Exposure to asbestos in service case has been established as the in-service injury, given the Veteran's military occupational specialty as boiler operator on the USS Antietam, replacing asbestos containing insulation on pipes and boilers after repairs without any breathing protection.  Also, the Veteran maintains that he has had post-service "indirect" exposure to asbestos at some point during his 31 years of employment with Duke Power Company as he spent time in rooms where loose asbestos was being unwrapped and wrapped around pipes.  

The examiner is to opine as to whether: 

(i) all of the medical findings and studies of record are consistent with a diagnosis of asbestosis; and

 (ii) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's asbestosis (or any other identified respiratory disability) is due to an event or injury during service, to include exposure to asbestos during his time as a boiler operator on the USS Antietam or is otherwise etiologically related to active duty?  

The examiner should consider and discuss the Veteran's history of exposure during service and during his post-service employment at Duke Power Company.  The examiner should also consider the Veteran's childhood history of asthma, noted (as resolved) at service entry in 1958.

In answering the above question, the examiner should articulate the reasoning for his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  If the examiner is relying on findings in medical literature, please identify the source and apply those medical principles to the facts of this Veteran's case.

3.  Thereafter, readjudicate the service connection issues.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




